Citation Nr: 0324038	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Thereafter, the veteran's claims file was 
transferred to the RO in San Juan, Puerto Rico.  In a 
November 1997 decision, the Board denied entitlement to 
service connection for PTSD.  The veteran appealed the denial 
of this claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 1998 order, the Court 
vacated and remanded the Board's decision for further 
development.  

In a March 2002 decision, the Board again denied service 
connection for PTSD.  A February 2003 Court order vacated and 
remanded the Board's March 2002 decision for further 
development finding that the veteran was provided inadequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  


REMAND

The Court approved the February 2003 Joint Motion to Remand 
on the bases that VA failed to satisfy that portion of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which requires VA to 
inform the claimant what evidence will be provided by VA and 
what evidence is to be provided by the claimant, and that the 
Board did not present sufficient reasons or bases to support 
its conclusion that VA provided adequate notice of the 
evidence necessary to substantiate the veteran's claim.  
After a preliminary review of the record on appeal, the Board 
notes that while the veteran has been generally notified of 
the evidence necessary to substantiate his claim, he has not 
been notified as to what specific evidence was to be provided 
by VA and what specific evidence he is to provide for his 
claim as is required under the VCAA.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Hence, 
further development is required. 

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issue on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
appellant and his attorney in writing of 
the information and evidence necessary to 
substantiate the claim, notice of what 
evidence, if any, must be obtained by him 
or his attorney, and notice of what 
evidence, if any, will be obtained by VA 
on his behalf.  The particular evidence 
that VA will secure, and that the veteran 
or his attorney must secure, must be 
discussed.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

2.  If the veteran or his attorney 
replies to any notice provided by the RO, 
the RO should attempt to secure from any 
identified source records that have yet 
to be associated with the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure any evidence, 
it must notify the veteran and his 
attorney and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran and his 
attorney must then be given an 
opportunity to respond.

3.  Thereafter, the RO should undertake 
any further development deemed necessary 
and readjudicate the appellant's claim.  
If the determination remains unfavorable 
to the veteran, he and his attorney must 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




